DETAILED ACTION
This Office Action is in response to RCE filed November 10, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 5-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, it is not clear how the single “photovoltaic conversion region” recited on line 5 can comprise the first and second photoelectric region as recited on lines 7-8, because (a) if “a photoelectric conversion region” can comprise a plurality of discrete and separate regions, then the doped region recited on line 9 can also comprise a plurality of discrete and separate regions that can be arbitrarily selected and combined, and (b) in this case, the doped region can be arbitrarily selected and combined to meet the claim limitation as the prior art rejection below shows.  Claims 3 and 5-23 depend on claim 1, and therefore, claims 3 and 5-23 are also indefinite.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-15 and 19-21, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Drechsel et al. (US 7,675,057)
Regarding claims 1 and 3-15, Drechsel et al. disclose an organic photoelectronic device (Fig. 4), comprising: a first electrode (Gold electrode) and a second electrode (ITO on glass substrate) facing each other; and a light-absorption layer between the first electrode and the second electrode, the light-absorption layer including, a photoelectric conversion region (separate regions above and below 1 nm gold layer not including p-doped ZnPc and n-doped C60 directly adjacent 1 nm gold layer) including a p-type light-absorbing material (ZnPc in mixed layer ZnPc:C60) and an n-type light-absorbing material (C60 in mixed layer ZnPc:C60), the photoelectric conversion region including a first photoelectric conversion region (region above 1 nm gold layer) nearer to the first electrode (Gold electrode) and a second photoelectric conversion region (region below 1 nm gold layer) nearer to the second electrode (ITO on glass substrate), and a doped region (composite region of p-doped ZnPc, 1 nm gold layer and n-doped C60 in the middle) between the first photoelectric conversion region and the second photoelectric conversion region, the doped region including an exciton quencher (1 nm gold layer), inherently satisfies Relationship Equation 1: [Relationship Equation 1] EQEmax /EQE450nm ≥ 3.80 wherein, in Relationship Equation 1, EQEmax is external quantum efficiency of the first visible light at a maximum absorption wavelength which is measured using an incident photon to current efficiency (IPCE), and EQE450nm is external quantum efficiency at 450 nm which is measured using an incident photon to current efficiency (IPCE), which is inherent because Drechsel et al. disclose all the claim limitations of claim 11 since otherwise claim 12 would be indefinite (claim 12), the p-type light-absorbing material selectively absorbs the first visible light, which is inherent and directed to an intended use, and the n-type light-absorbing materials absorb the first visible light and the second visible light, which is also inherent and directed to an intended use (claim 13), wherein the n-type light-absorbing material (C60) is fullerene or a fullerene derivative (claim 14), and the p-type light-absorbing material (ZnPc) is an organic material including a core structure including an electron donating moiety, a pi conjugation linking group, and an electron accepting moiety (claim 15).
Regarding claim 19, Drechsel et al. disclose an image sensor comprising the organic photoelectronic device of claim 1, because (a) Applicants do not specifically claim what the image sensor refers to, and what it is constitute of, (b) therefore, the organic photoelectronic device disclosed by Drechsel et al. can be referred to as an image sensor since the organic photoelectronic device can sense an image, if not displaying an image, and (c) the limitation “image sensor” is directed to an intended use.
.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 6 have been considered but are moot because the arguments do not apply to any of the references or rejections  being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holmes et al. (US 2013/0206218)
Ishibe et al. (US 9,608,212)
Forrest et al. (US 9,029,837)
McGrath et al. (US 9,505,770)
Rand et al. (US 8,987,589)
Pfeiffer et al. (US 9,024,181)
Holmes et al. (US 8,847,066)
Forrest et al. (US 2010/0084011)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 10, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815